PER CURIAM.
Action to determine adverse claims to real estate, consisting of a lot in the village of Winnipeg Junction. The answer admitted respondent’s ownership, but alleged that appellants had acquired liens upon the premises by virtue of certain judgments which had taken effect while the same were unoccupied by respondent'as his homestead, and no notice had been filed designating the premises as such, as required by statute.
The court found that during all of the time mentioned respondent occupied the property as his homestead; that appellants claimed liens upon the same, but that none of them were valid. Appellants were required to prove their alleged liens on the premises, unless admitted at the trial. The record does not disclose any proofs of the judgments, nor any admissions by respondent as to their existence. The reference at the trial to the issuance of an execution was too indefinite to be treated as an admission that an execution had issued upon a valid judgment. Respondent was entitled to judgment upon this ground, and it is not necessary to consider the other question as to whether he occupied the premises at the time alleged.
Order affirmed.